  0:20-cv-03253-TLW-SVH    Date Filed 01/19/21   Entry Number 74   Page 1 of 9




               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA

Bruce Allen Buckner,                  )      C/A No.: 0:20-3253-TLW-SVH
                                      )
                  Plaintiff,          )
                                      )
      vs.                             )
                                      )
                                      )
RHPD Sergeant Carsto, RHPD            )                 ORDER
Officer Kunde, RHPD Officer           )
Andrew Hem, RHPD Officer Terry        )
Sanders, RHPD Officer Robin           )
Gander, each in his/her individual    )
and official capacities,              )
                                      )
                  Defendants.         )
                                      )

     Bruce Allen Buckner (“Plaintiff”), proceeding pro se and in forma

pauperis, brings this action pursuant to 42 U.S.C. § 1983 alleging violations

of his Fourth and Fourteenth Amendment rights due to actions taken by

Defendants on January 16, 2020, when they entered Plaintiff’s hotel room,

performed a search, and subsequently arrested him. Plaintiff additionally

brings claims arising under South Carolina law including for trespassing,

conspiracy, and kidnapping.

     All pretrial proceedings in this case were referred to the undersigned

pursuant to the provisions of 28 U.S.C. § 636(b) and Local Civ, Rule

73.02(B)(2)(e) (D.S.C.). This matter comes before the court on Defendants’
     0:20-cv-03253-TLW-SVH   Date Filed 01/19/21   Entry Number 74   Page 2 of 9




motion to stay [ECF No. 37] and Plaintiff’s motion to amend his complaint

[ECF No. 71]. For the reasons that follow, both motions are granted.

I.      Factual and Procedural Background

        Plaintiff alleges Defendants illegally entered and searched his hotel

room on January 16, 2020, leading to his unlawful arrest the following day.

[ECF No. 1, see also ECF No. 37-2]. Plaintiff was initially charged with

multiple offenses, including two counts of possession with intent to distribute

methamphetamine, two counts of possession with intent to distribute heroin,

and one count of possession of a firearm by a person convicted of a violent

crime. [ECF No. 37-2]. Defendants state that, upon information and belief,

Plaintiff is awaiting trial on at least three of those felony criminal offenses.

[See ECF No. 37-1 at 2 (citing ECF No. 37-2, ECF No. 37-3, ECF No. 37-4)].

        Plaintiff filed this complaint on September 11, 2020, seeking money

damages. [ECF No. 1, see also ECF No. 71 at 13]. On October 28, 2020,

Defendants filed a motion to stay, arguing the case is appropriately stayed

under Younger v. Harris, 401 U.S. 37 (1971). [ECF No. 37]. Additionally,

throughout the course of this litigation, Plaintiff has multiple times

attempted, unsuccessfully, to amend his complaint. [See ECF No. 42, 47, 49].

On December 8, 2020, the court issued an order, in part, providing Plaintiff

with a final opportunity to amend his complaint with a deadline of January 7,

2021. [ECF No. 66]. The next day the court entered an additional order, in

                                        2
      0:20-cv-03253-TLW-SVH    Date Filed 01/19/21   Entry Number 74   Page 3 of 9




part, informing the parties that after the deadline had passed for Plaintiff to

file a motion to amend his complaint, the court would rule on Defendants’

motion to stay. [ECF No. 68]. Plaintiff filed a motion to amend his complaint

on December 29, 2020. [ECF No. 71].

II.      Discussion

         A.    Plaintiff’s Motion to Amend

         Regarding Plaintiff’s motion to amend, Defendants state as follows:

         These Defendants have reviewed Plaintiff’s Motion to Amend
         and/or Amended Complaint; and to the extent Plaintiff’s filings
         now comport with the Honorable Judge Wooten’s Order dated
         December 8, 2020 (ECF No. 66) and properly includes a full and
         attached Amended Complaint, these Defendants consent to
         Plaintiff’s Motion to Amend the Complaint. See, e.g., Young v.
         City of Mount Ranier, 238 F.3d 567, 572 (4th Cir. 2001)
         (Explaining that “an amended pleading ordinarily supersedes the
         original and renders it of no legal effect.”).

[ECF No. 72 at 2].

         Review of Plaintiff’s motion to amend reveals Plaintiff’s filing comports

with this court’s December 8, 2020 order and includes a full amended

complaint. The undersigned grants Plaintiff’s motion to amend [ECF No. 71],

and directs the clerk of court to change the caption of the case regarding the

names of two defendants, now identified as Andrew Hems and Jerry Sanders.

         B.    Defendants’ Motion to Stay

         In Younger, the Supreme Court held that a federal court should not

equitably interfere with state criminal proceedings except in the most narrow

                                          3
  0:20-cv-03253-TLW-SVH    Date Filed 01/19/21   Entry Number 74   Page 4 of 9




and extraordinary of circumstances. See also Gilliam v. Foster, 75 F.3d 881,

903 (4th Cir. 1996). The Younger Court noted that courts of equity should not

act unless the moving party has no adequate remedy at law and will suffer

irreparable injury if denied equitable relief. Younger, 401 U.S. at 43–44

(citation omitted). From Younger and its progeny, the Fourth Circuit has

culled the following test to determine when abstention is appropriate: “(1)

there are ongoing state judicial proceedings; (2) the proceedings implicate

important state interests; and (3) there is an adequate opportunity to raise

federal claims in the state proceedings.” Martin Marietta Corp. v. Maryland

Comm'n on Human Relations, 38 F.3d 1392, 1396 (4th Cir. 1994) (citing

Middlesex County Ethics Comm'n v. Garden State Bar Ass’n, 457 U.S. 423,

432 (1982)).

      Applying these factors to this case, the court finds abstention is

appropriate. First, the initiation of the State prosecution of Plaintiff’s

criminal charges significantly predates the filing of his complaint. Plaintiff

was arrested on January 16, 2020, and charged with multiple felony offenses,

and he did not initiate this civil action until September 11, 2020. Moreover,

the language of Plaintiff’s original and amended complaint indicates that the

constitutional issues raised in this action of unlawful search and seizure are

also constitutional issues that must be resolved in his underlying criminal

action and state prosecution for narcotics and weapons offenses. Regardless

                                      4
  0:20-cv-03253-TLW-SVH      Date Filed 01/19/21   Entry Number 74   Page 5 of 9




of the specific relief sought, Plaintiff’s success on these issues is predicated

upon a ruling directly at issue in the pending state proceedings, the

lawfulness of law enforcement’s search of his hotel room and the subsequent

seizure of weapons and narcotics. Thus, Plaintiff will clearly have an

adequate opportunity to raise the constitutional issues in the pending state

criminal action. Because the criminal charges precede this civil action, and

the State of South Carolina necessarily has a clear and substantial interest in

the prosecution of felony criminal offenses that occur within its jurisdiction,

all of the requisite elements of the Younger doctrine have been satisfied in

this case. See Kelly v. Robinson, 479 U.S. 36, 49 (1986) (noting “the States’

interest in administering their criminal justice systems free from federal

interference is one of the most powerful of the considerations that should

influence a court considering equitable types of relief.”).

      As stated by the Fourth Circuit:

      The Supreme Court has recognized that a federal court may
      disregard Younger’s mandate only where (1) “there is a showing
      of bad faith or harassment by state officials responsible for the
      prosecution”; (2) “the state law to be applied in the criminal
      proceeding is flagrantly and patently violative of express
      constitutional prohibitions”; or (3) “other extraordinary
      circumstances” exist that present a threat of immediate and
      irreparable injury.

Nivens v. Gilchrist, 444 F.3d 237, 241 (4th Cir. 2006) (citing Kugler v.

Helfant, 421 U.S. 117, 124 (1975)).


                                         5
  0:20-cv-03253-TLW-SVH    Date Filed 01/19/21   Entry Number 74   Page 6 of 9




      Here, there is no evidence before the court at this time to suggest that

any exception would otherwise apply to bar abstention in this action. See

generally, e.g., Gilbert v. The North Carolina State Bar, 660 F.Supp.2d 636,

644 (E.D.N.C. 2009) (explaining that bad faith implicates a prosecution

pursued without an expectation of securing a valid conviction and further

delineating the requisite factors to determine whether a state entity has

brough a criminal case in bad faith or with an intent to harass); Suggs v.

Brannon, 804 F.2d 274 (4th Cir. 1986). Likewise, there is no indication that

the underlying actions are motivated by Plaintiff’s suspect class or as a

means of retaliation for the exercise of his constitutional rights, nor has he

alleged or otherwise substantiated any claims that he would suffer

irreparable harm.

      Defendants argue that in the event the court finds Younger abstention

appropriate, the court should stay this case pending resolution of the state

criminal proceedings. In support, Defendants cite the Fourth Circuit in Suggs

in which the court vacated and remanded the district court’s order that

dismissed the plaintiff’s damages claims pursuant to Younger, holding as

follows:

      We now hold that Younger does not invariably require dismissal
      of § 1983 damage actions.

      Younger abstention presupposes that the federal plaintiff will
      have an adequate opportunity to raise constitutional claims

                                      6
  0:20-cv-03253-TLW-SVH    Date Filed 01/19/21   Entry Number 74   Page 7 of 9




     during the ongoing state proceeding. A state criminal proceeding,
     however, ordinarily would not address issues such as appellants’
     claim that they were held under excessive bond and
     unconstitutional bail conditions, for pretrial detention issues
     cannot be raised in defense of a criminal prosecution. If the state
     criminal court rules that the search and seizure was unlawful,
     Smith could not recover damages in those proceedings. Deferring
     the appellants’ right to institute an action for damages until the
     conclusion of the criminal cases might cause their claims to be
     barred by a statute of limitations. Thus, in order to afford
     plaintiffs a day in court, they should be allowed to maintain their
     actions for damages . . . .

     A stay is appropriate. If the criminal trials provide the parties
     with a full and fair opportunity to litigate their constitutional
     claims, they may then possibly assert the state court judgment to
     preclude either claim or defense as the case may be . . . .

Suggs, 804 F.2d at 279–80 (citations omitted); see also Traverso v. Penn, 874

F.2d 209, 213 (4th Cir.1989) (holding § 1983 damage claim should be stayed

under Younger while state criminal action proceeded); Nivens, 444 F.3d at

248 (“One of the principles underlying Younger is that it is unnecessary for a

federal court to enjoin a pending prosecution or declare a statute

unconstitutional because a state court may itself make either of those

judgments in response to a defendant’s objections during prosecution. State

criminal proceedings do not, however, allow for claims of money damages by

criminal defendants—such a claim is simply not available. Therefore, a

‘District Court has no discretion to dismiss rather than to stay claims for

monetary relief that cannot be redressed in the state proceeding. Accordingly,

the district court here erred in dismissing Appellants’ damages claims

                                      7
   0:20-cv-03253-TLW-SVH     Date Filed 01/19/21   Entry Number 74   Page 8 of 9




pursuant to the Younger doctrine.’”) (citing Deakins v. Monaghan, 484 U.S.

193, 202 (1988)); Beam v. Tatum, 299 F. App’x 243, 248 (4th Cir. 2008) (“We

note, however, that because Beam’s complaint requests monetary relief, the

proper resolution is to stay Beam’s case pending conclusion of the state

proceedings.”) (citing Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 731

(1996));Valencia v. Doe Officers, C/A No. 6:13-634-MGL, 2014 WL 3687422,

at *4–6 (D.S.C. July 23, 2014) (collecting cases).

       Following the Fourth Circuit’s guidance, the undersigned grants

Defendants’ motion to stay the instant proceeding “pending ultimate

termination of the state prosecution, including any relevant state collateral

review proceedings, whether by adjudication on the merits or by a decision of

the state at any point to abandon or forego the prosecution.” Traverso, 874

F.2d at 209.

III.   Conclusion

       For the foregoing reasons, Plaintiff’s motion to amend [ECF No. 71] is

granted. The Clerk of Court is directed to change the caption of the case

regarding the names of two defendants, now identified as Andrew Hems and

Jerry Sanders. The court also grants Defendants’ motion to stay the instant

proceeding pending outcome of the corresponding state court proceedings

[ECF No. 37]. Further, Defendants are directed to submit status reports



                                        8
  0:20-cv-03253-TLW-SVH    Date Filed 01/19/21   Entry Number 74   Page 9 of 9




every six months to apprise the court of the ongoing state criminal

proceedings.

     IT IS SO ORDERED.



January 19, 2021                          Shiva V. Hodges
Columbia, South Carolina                  United States Magistrate Judge




                                      9
